Citation Nr: 1815922	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for hand tremors.

3. Entitlement to service connection for dementia.

4. Entitlement to service connection for severe headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1959 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the October 2016 VA form 9, the Veteran requested a hearing at a local VA office.  In a November 2016 statement, the Veteran canceled his request for a hearing.  There are no additional requests for a hearing of record.  As such, the Board considers the Veteran's request for a hearing satisfied.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of service connection for sleep apnea, dementia, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record does not reflect a current diagnosis or persistent or recurrent symptoms of hand tremors.  


CONCLUSION OF LAW

The criteria for service connection for hand tremors have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in November 2014.  The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well as VA has obtained all identified and available service and post-service treatment records.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hand Tremors

The Veteran asserts that he has hand tremors due to an in-service car accident.  See February 2015 Notice of Disagreement (NOD).  However, review of the record does not reveal any diagnosis for hand tremors.  Nor does the evidence of record reflect persistent or recurrent complaints or symptoms of hand tremors.  Lacking a current diagnosis, the cornerstone element of service connection is not met, and service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that a current diagnosis is a cornerstone of a service connection claim).  As the preponderance of the evidence does not support the claim for service connection for hand tremors, service connection for hand tremors is denied.  


ORDER

Entitlement to service connection for hand tremors is denied.


REMAND

The Board finds that additional development is needed as to the Veteran's claims for service connection for sleep apnea, dementia, and headaches.

Sleep Apnea

The Veteran asserts that his sleep apnea is related to his active service, specifically to an in-service car accident that occurred in 1962.  Houston VA Medical Center (VAMC) records reflect a diagnosis for obstructive sleep apnea.  As to the in-service car accident, the Veteran asserts that he was involved in a car accident while on active duty in which he hit his head and subsequently had a plate placed in his head.  While the Veteran's service treatment records do not reflect this accident, the Veteran has submitted buddy statements that the accident occurred.  The Veteran has also indicated that police records regarding the accident could not be obtained.  However, as the Veteran has indicated that he was hospitalized after the accident, on remand, the RO should contact the Veteran and ask him to identify where he was treated following the accident.  If the Veteran provides this information, the RO should make the appropriate attempts to obtain those records.  

As to a nexus, there is no medical opinion of record.  Nor has VA sought an opinion as the Veteran has not undergone a VA examination for this condition.  However, the Board finds that a VA examination and opinion are warranted per McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  There is a current diagnosis, and an in-service injury has been indicated.  As the Veteran has also asserted head trauma sustained from the car accident, there is also some indication of a nexus.  However, the record is insufficient to decide the claim.  As such, the Board determines that the low bar of McClendon v. Nicholson has been met, and the duty to assist has been triggered.  

Accordingly, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  

Dementia

The Veteran asserts that his dementia is related to his in-service car accident as well.  A July 2012 progress note from Houston VAMC indicates a diagnosis for dementia.  As discussed, the appeal is being remanded to obtain additional records regarding the in-service car accident.  There is also no medical opinion of record regarding a nexus.  Nor has VA sought an opinion as the Veteran has not undergone a VA examination for this condition.  However, the Board finds that a VA examination and opinion are warranted.  There is a current diagnosis, asserted in-service event, and indication of a nexus.  However, the record is insufficient to decide the claim.  As such, the Board determines that the low bar of McClendon has been met, and the duty to assist has been triggered.  

Accordingly, the Veteran should be afforded a VA examination to determine the nature and etiology of his dementia.  

Headaches

The Veteran asserts that his headaches are also related to his in-service car accident.  Treatment notes from Houston VAMC indicate that the Veteran has had problems with severe headaches.  As headaches are self-diagnosable, the Board concedes a current diagnosis.  As discussed, the appeal is being remanded to obtain additional records regarding the in-service car accident.  There is also no medical opinion of record regarding a nexus.  Nor has VA sought an opinion as the Veteran has not undergone a VA examination for this condition.  However, the Board finds that a VA examination and opinion are warranted.  There is a current diagnosis, asserted in-service event, and indication of a nexus.  Yet, the record is insufficient to decide the claim.  As such, the Board determines that the low bar of McClendon has been met, and the duty to assist has been triggered.  

Accordingly, the Veteran should be afforded a VA examination to determine the nature and etiology of his headaches.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any VA or private facilities where he was treated following his 1962 car accident and where he has been treated for his sleep apnea, dementia, and headaches since that time.  Obtain any identified VA records that have not already been obtained. For any identified private treatment records, provide the Veteran with an authorization to release private records and if received, obtain these records. 

2. After obtaining additional records, schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his sleep apnea.

For each opinion requested in this remand, the claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

The examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

Any opinions provided must be accompanied by a rationale.  

As to the Veteran's sleep apnea, after examining the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to the 1962 in-service car accident or is otherwise related to his active service.

3. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of the Veteran's dementia.

For each opinion requested in this remand, the claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

The examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

Any opinions provided must be accompanied by a rationale.  

After examining the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's dementia is related to the 1962 in-service car accident or is otherwise related to his active service.

4. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of the Veteran's headaches.

For each opinion requested in this remand, the claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

The examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

Any opinions provided must be accompanied by a rationale.  

After examining the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are related to the 1962 in-service car accident or are otherwise related to his active service.

5. After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


